                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                       v.                       )
                                                )                    No. 3:19-CR-111-TAV-DCP
                                                )
WESLEY ROY WILSON,                              )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation as may be appropriate. This case is before

the Court on the Motion of Defendant Wesley Wilson to Extend the Deadline for Filing Additional

Motions and to Continue Trial Date [Doc. 10], filed on November 21, 2019. Defendant Wilson

asks the Court to continue the December 30, 2019 trial date, as well as the motion and plea

deadlines in this case. He requests a continuance to give his attorney additional time to conclude

plea negotiations and to consider filing pretrial motions. The motion states that Defendant Wilson

agrees with the need for a continuance and waives his right to a speedy trial in connection with the

motion. The motion also relates that the Government does not object to the requested continuance.

The parties have conferred with Chambers and agreed on a new trial date of March 31, 2020.

       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Wilson with two
counts of making a false statement on an application to buy firearms. The Defendant first appeared

in this case on October 24, 2019, and at that time, the Court appointed [Doc. 6] Attorney Jamie

Poston Hughes to represent him. In the motion, Ms. Hughes relates that additional time is needed

to conclude plea negotiations. She states that if negotiations prove unsuccessful in resolving the

case, she will need time to confer with the Defendant on the filing of pretrial motions. The Court

finds that counsel cannot file and litigate pretrial motions in the four weeks remaining before trial.

Thus, the Court finds that without a continuance, defense counsel would not have the reasonable

time necessary to prepare for trial, despite counsel’s exercise of due diligence. See 18 U.S.C. §

3161(h)(7)(B)(iv).

          The Defendant’s unopposed motion [Doc. 10] to continue the trial date is GRANTED, and

the trial is reset to March 31, 2020. The Court finds that all the time between the filing of the

motion for a continuance on November 21, 2019, and the new trial date of March 31, 2020, is

fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the deadline for

filing pretrial motions is extended to December 19, 2019. Responses to pretrial motions are due

on or before January 9, 2020. If any motions are filed that require a hearing, Chambers will

contact counsel to schedule a motion hearing. The deadline for concluding plea negotiations and

providing reciprocal discovery is extended to February 28, 2020. The parties are to appear before

the undersigned for a final pretrial conference on March 10, 2020, at 11:00 a.m.1 All motions in

limine must be filed no later than March 16, 2020. Requests for special jury instructions shall be

filed no later than March 20, 2020, and shall be supported by citations to authority pursuant to

Local Rule 7.4.



1
    The pretrial conference previously set for December 13, 2019, at 10:30 a.m., is cancelled.
                                                  2
Accordingly, it is ORDERED as follows:

      (1) The Motion of Defendant Wesley Wilson to Extend the Deadline
      for Filing Additional Motions and to Continue Trial Date [Doc. 10]
      is GRANTED;

      (2) The trial of this matter is reset to commence on March 31, 2020,
      at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
      District Judge;

      (3) All time between the filing of the motion on November 21,
      2019, and the new trial date of March 31, 2020, is fully excludable
      time under the Speedy Trial Act for the reasons set forth herein;

      (4) The deadline for filing pretrial motions is extended to December
      19, 2019. Responses to pretrial motions are due on or before
      January 9, 2020;

      (5) The deadline for concluding plea negotiations and providing
      reciprocal discovery is extended to February 28, 2020;

      (6) The parties are to appear before the undersigned for a final
      pretrial conference on March 10, 2020, at 11:00 a.m.;

      (7) Motions in limine must be filed no later than March 16, 2020;
      and

      (8) Requests for special jury instructions with appropriate citations
      shall be filed on or before March 20, 2020.

IT IS SO ORDERED.

                                            ENTER:


                                            _________________________
                                            Debra C. Poplin
                                            United States Magistrate Judge




                                       3
